This case arose in the district court for the Thirteenth judicial district of the state of Oklahoma, by defendant in error filing a petition in that court on May 1, 1912, praying that an alternative writ of mandamus be issued compelling the plaintiffs in error to pay to the defendant in error as an unpaid depositor of the defunct Columbia Bank   Trust Company the sum of $7,803.06, together with costs, and such further relief as the court deemed just and proper, said amount to be paid out of the state bank guaranty fund, which fund is in the hands and under the control of the plaintiffs in error. The petition further states that, notwithstanding demands were made by the defendant in error, the above plaintiffs in error arbitrarily and without just cause or excuse refused and still refuse to pay said sum.
Accordingly, on the 2d day of May, 1912, the alternative writ of mandamus was issued from the lower court pursuant to the prayer of the petition, to which writ the plaintiffs in error filed their return, denying in substance that the defendant in error was a depositor in the Columbia Bank   Trust Company at the time of the failure of the latter, and, further, urging that this action was a suit against the state, to which the state had not given its consent. The case came on to be heard before the court on the 11th day of November, 1912, Judge Geo. W. Clark presiding (the jury having been waived), and the court thereafter, on the 4th day of September, 1914, granted a peremptory writ of mandamus in favor of the defendant in error and against the plaintiffs in error, commanding the plaintiffs in error immediately to pay the defendant in error the sum of $7,803.06, together with other relief.
For the reason that this is a suit against the state, the lower court was wrong in entertaining jurisdiction *Page 74 
of the same. J.D. Lankford et al., Composing the State BankingBoard, etc., v. Platte Iron Works Co., 235 U.S. 461, 35 Sup. Ct. 173, 59 L. Ed. 316; State ex rel. Taylor, etc., v. Cockrell,27 Okla. 630, 112 P. 1000; Charles W. Lovett et al. v. J.D.Lankford et al., 47 Okla. 12, 145 P. 767.
Reversed and dismissed.